Citation Nr: 0407170	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  00-22 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder 
characterized as congenital spinal stenosis with an annular 
bulge at L5-S1.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran had active service from August 1977 to August 
1981, and has an unverified period of service with the U.S. 
Air Force Reserves from July 1983 to June 1997. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from December 1999 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  After remands to the RO for additional 
development in August 2001, October 2002, and June 2003, the 
veteran's case is once again before the Board for appellate 
review.

The Board notes that the veteran presented testimony before a 
Veterans Law Judge during a hearing on appeal via video 
conference in May 2001.  The Veterans Law Judge is no longer 
employed at Board.  However, in October 2003, the veteran 
presented testimony at a hearing on appeal at the RO before 
the undersigned Veterans Law Judge.  Copies of the hearing 
transcripts issued following the hearings are of record.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  Competent medical evidence shows that the veteran's low 
back disorder, characterized as congenital spinal stenosis 
with an annular bulge at L5-S1, is congenital in nature, and 
thus, constitute a congenital defect.  No evidence of 
permanent aggravation, superimposed disease or injury of the 
claimed back disorder during military service is of record.

3.  The veteran's low back disorder, characterized as 
congenital spinal stenosis with an annular bulge at L5-S1, is 
not shown to be causally or etiologically related to a 
service-connected disability, or otherwise related to service 
or to any incident of service.


CONCLUSION OF LAW

The claimed low back disorder characterized as congenital 
spinal stenosis with an annular bulge at L5-S1 was not 
incurred in or aggravated during active service, nor may they 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), VA first has a duty to notify the appellant and 
the accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection for low back disorder characterized as 
congenital spinal stenosis with an annular bulge at L5-S1 via 
the December 1999 rating decisions, the August 2000 statement 
of the case, the various supplemental statements of the case 
issued from 2000 to 2003, and the August 2001, October 2002 
and June 2003 Board remands.  Specifically, the appellant has 
been informed of the need to provide evidence showing that 
the claimed back disorder is related to his active service.  
Finally, via an October 2001 RO letter, the veteran was 
provided with specific information concerning the VCAA.  
Therefore, the notification requirement has been satisfied.  
See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all available and identified medical records have been 
obtained.  Additionally, in the August 2001, October 2002 and 
June 2003 Board remands, the veteran was informed that 
additional development was being performed by the RO and was 
given the opportunity to submit additional evidence or 
argument in support of his case.  Additionally, the Board 
notes that, in the August 2001 and October 2002 Board remands 
and the October 2001 RO letter, the veteran was notified to 
submit his treatment records from the Memorial Health System 
of East Texas and/or of the need to provide the VA with 
appropriate documentation for the VA to be able to assist him 
in obtaining these records.  To the present, neither the 
records nor the requested documentation has been submitted.  
As such, the Board finds that no additional identified 
evidence, which may aid the veteran's claim or might be 
pertinent to the bases of the claim, remains outstanding.  
Thus, the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

The Board notes that in Pelegrini v. Principi,  17 Vet. App. 
412 (2003), the United States Court of Appeals for Veterans 
Claims (Court) discussed the statutory requirement in 38 
U.S.C.A. § 5103(a) that VCAA notice be sent to a claimant 
before the initial adjudication of his claim.  Satisfying the 
strict letter holding in Pelegrini would require the Board to 
dismiss every case that did not absolutely meet these 
standards.  Such an action would render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, strictly following Pelegrini would require that 
the entire rating process be reinitiated from the very 
beginning.  That is, the claimant would be provided VCAA 
notice and an appropriate amount of time to respond before an 
initial rating action.  Following the rating decision, the 
claimant would have to file a new notice of disagreement, a 
new statement of the case would be required, and finally, the 
submission of a new substantive appeal by the claimant.  The 
prior actions of the veteran would be nullified by a strict 
reading of Pelegrini, and essentially place the appellant at 
the end of the line of cases waiting to be adjudicated.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of 
lack of strict VCAA compliance.  Furthermore, the Board does 
not believe that voiding the rating decisions is in this 
veteran's best interests.  Simply put, in this case, the 
claimant was provided every opportunity to submit evidence, 
and to attend a hearing at the RO before a hearing officer or 
before a Veterans Law Judge at the RO or in Washington, D.C.  
He was provided with notice of the appropriate law and 
regulations.  He was provided notice of what evidence he 
needed to submit, and notice of what evidence VA would secure 
on his behalf.  He was given ample time to respond.  The 
veteran was not prejudiced because he does not, as the Court 
noted in Pelegrini, have to "overcome an adverse 
determination."  There is no final adverse determination of 
his claim.  

Further, the Board does a de novo review of the evidence and 
is not bound by the RO's prior conclusions in this matter.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication constitutes 
harmless error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an RO decision is appealed to the Board.  Rather, it 
is only after a decision of either the RO or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice the RO provided to the appellant was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board following 
the Board's August 2001 remand, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and SSOCs were provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim." Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 
2004).  Therefore, for these reasons, the Board finds that 
the intent and purpose of the VCAA were satisfied by the 
notice given to the veteran, and he was not prejudiced by any 
defect in the timing of that notice.

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  38 U.S.C.A.
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases to a 
compensable degree within one year from separation from 
service, including arthritis, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

Additionally, congenital or developmental defects are not 
diseases or injuries within the meaning of applicable law and 
regulations for VA compensation purposes.  38 C.F.R. § 
3.303(c) (2003).  A defect is a structural or inherent 
abnormality or condition which is more or less stationary in 
nature.  VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  A disease 
may be defined as any deviation from or interruption of the 
normal structure or function of any part, organ, or system of 
the body that is manifested by a characteristic set of 
symptoms and signs and whose etiology, pathology, and 
prognosis may be known or unknown.  Id.  Service connection 
may be granted for diseases of congenital, developmental, or 
familial origin, but not for defects, unless such defect was 
subject to superimposed disease or injury during military 
service.  Id.

At present, the veteran contends that he is entitled to 
service connection for the claimed low back disorder 
characterized as congenital spinal stenosis with an annular 
bulge at L5-S1 as he sustained and was treated for a back 
injury during his service in 1991.  

The service medical records include May 1977 notations 
showing the veteran complained of low back pain for 3 to 4 
days in the left lumbosacral area with radiation and numbness 
into the left lower extremity and tenderness to palpation at 
L5-S1; the veteran's diagnoses were muscle spasm versus 
degenerative disc disease.  A March 1980 physical profile 
serial report indicated the veteran suffered from back 
strain.  A July 1981 report of medical history noted that he 
had recurrent back pain around the shoulder blades.  And, 
July 1989 notations indicated he continued to complain of 
pinch nerve of the left hip, with no history of back problems 
but complaints of sharp pain in the left buttocks area.  The 
diagnosis was no back deformity but range of motion limited 
due to spasm and pain with left sciatica.

The service medical records also include a June 1991 
Emergency Room report, which indicates that x-rays were 
ordered for complaints of "back pain prior lifting."  The 
veteran was diagnosed with scoliosis and mild anterior 
wedging of L1 and L2 which was deemed to be probably 
developmental.  A November 1991 Line of Duty Determination 
indicated the veteran sustained back strain while lifting 
rams bomb buildup assembly to position to complete assembly.  
He was deemed incapacitated, and his injury was found to have 
been sustained in the line of duty.  And, November 1994, 
February 1995 and June 1995 notations further describe the 
veteran was treated for back complaints.

Additionally, the service medical records include private 
medical records dated in 1991 and 1992 describing treatment 
the veteran received for back complaints.  Specifically, July 
1991 notations from T. Cheyne, M.D., indicate the veteran 
underwent computed tomography (CT) scan which revealed 
evidence of acquired and congenital spinal stenosis with an 
annular bulge at L5-S1, and central and right lateralizing 
mild disc protrusion with left sided symptoms.

The postservice medical evidence includes treatment records 
from the Houston and East Texas VA Medical Centers dated from 
2000 to 2003 which describe the treatment the veteran 
received for various health problems, including complaints 
related to his back, depression and a sebaceous cyst in the 
left upper back.

A September 2000 VA examination report indicates the 
veteran's symptoms regarding his lumbar spine were not 
related to the service related injury and diagnosis of "back 
strain."  In the examiner's opinion, his low back strain in 
service was a self limiting soft tissue phenomenon which 
resolved with appropriate treatment.  The examiner noted his 
conclusion was supported by the lack of medical follow up 
between 1990 and 1999.  The veteran's symptoms of back pain 
at this time appeared to have been mistreated as he had not 
had physical therapy or epidural steroid injections, both of 
which were integral in getting the veteran over his first 
episode of low back pain.  His disc bulge was deemed a normal 
physiologic phenomenon for someone of his size and age, with 
no operative intervention in this case.

The veteran presented testimony at a hearing on appeal during 
a video conference hearing in May 2001.  On that occasion, he 
testified that he injured his back while lifting a heavy 
container with another serviceman.  He stated the injury 
occurred to his back while he was bent over and he fell to 
the ground in pain.  It was further noted that he was taken 
to the emergency room for treatment.  

At the time of a June 2002 VA examination, the veteran was 
diagnosed with degenerative disc disease of the lumbar spine 
with a history of low back pain.  The examiner noted that, as 
previously indicated in the September 2000 report, the 
veteran's current symptoms were not related to the service 
related injury and subsequent diagnosis of "back strain."  
This was supported by the relative lack of medical follow up 
between 1990 and 1999.  The veteran's latest episode of 
discomfort and chronic back trouble began in 1999 after being 
left in a supine position for several hours.  With regards to 
the etiology of his spinal stenosis and multiple disc bulges, 
they were most likely related to a total life experience 
involving his body habitus.

On the occasion of a hearing on appeal before the undersigned 
Veterans Law Judge in October 2003, the veteran testified 
that he injured his back while on reserve active duty in 
1990.  He stated that he bent over to load ammunition and 
crates at which time he heard a snap and fell to the ground 
in pain.  He indicated that he did receive treatment for 
several months following the injury to this back.  The 
veteran pointed out that he did not have pain in his back 
until the injury in 1991.  He also stated that took muscle 
relaxers and pain pills for his current symptomatology.  

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence in this case is against an 
award of service connection for a low back disorder 
characterized as congenital spinal stenosis with an annular 
bulge at L5-S1.  It is the Board's duty to assess the 
credibility and probative value of evidence and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).

In this case, the veteran's service medical records show the 
veteran complained of and was treated for back 
problems/injuries during his service.  However, the evidence 
is clear that the veteran's low back disorder characterized 
as congenital spinal stenosis with an annular bulge at L5-S1 
did not result from disease or injury prior to or during 
service, or was aggravated due to an in-service injury.  This 
finding is supported by the medical opinions contained in the 
September 2000 and June 2002 VA examination reports which 
essentially indicate that the veteran's low back strain in 
service was a self limiting soft tissue phenomenon which 
resolved with appropriate treatment, conclusion which was 
supported by the lack of medical follow up between 1990 and 
1999.  The examination reports further indicate that the 
veteran's latest episode of discomfort and chronic back 
trouble began in 1999 after being left in a supine position 
for several hours.  Additionally, the evidence is clear that 
the veteran was born with his low back disorder, 
characterized as congenital spinal stenosis with an annular 
bulge at L5-S1.  The veteran has not submitted and the record 
does not include any evidence or opinions indicating 
otherwise, or supporting the veteran's contention that his 
low back disorder is somehow related to service or to an 
injury in service.

As discussed above, congenital or developmental defects are 
not diseases or injuries within the meaning of applicable law 
and regulations for VA compensation purposes.  38 C.F.R. § 
3.303(c) (2003).  A defect is a structural or inherent 
abnormality or condition which is more or less stationary in 
nature.  VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  However, 
service connection may be granted for diseases of congenital, 
developmental, or familial origin, but not for defects, 
unless such defect was subject to superimposed disease or 
injury during military service. Id.  In this case, for the 
reasons discussed above, the claimed low back disorder 
characterized as congenital spinal stenosis with an annular 
bulge at L5-S1 was not permanently aggravated during service 
or was subject to superimposed disease/injury during service.

Turning to the question of whether the veteran's congenital 
back disorder was subject to a superimposed disease or injury 
during military service that resulted in disability apart 
from the developmental defect, see VAOPGCPREC 82-90, the 
Board notes that a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  In this case, the Board does not 
question the veteran's contentions that he suffered from back 
problems in service.  These facts are clearly reported in the 
service medical records. The questionable issue in this case, 
however, is whether the veteran's congenital back disorder 
was subject to a permanent worsening of the condition 
(aggravation) during active service.  In this respect, as 
discussed above, the medical opinions contained in the 
September 2000 and June 2002 VA examination reports 
essentially indicate that the veteran's low back strain in 
service was a self limiting soft tissue phenomenon which 
resolved with appropriate treatment, conclusion which was 
supported by the lack of medical follow up between 1990 and 
1999.  As such, the preponderance of the evidence does not 
support a conclusion that the veteran's back disorder was 
either permanently aggravated during service, or was subject 
to a superimposed disease or injury during military service 
that resulted in disability apart from the developmental 
defect.

Furthermore, the medical records in the claims file are 
completely devoid of any evidence indicating or tending to 
indicate that the veteran's low back disorder characterized 
as congenital spinal stenosis with an annular bulge at L5-S1 
was incurred during service, or is otherwise related to the 
veteran's service.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence simply does not show that the 
veteran's low back disorder characterized as congenital 
spinal stenosis with an annular bulge at L5-S1 is causally or 
etiologically related to the veteran's service, was 
permanently aggravated or subject to a superimposed disease 
or injury during military service that resulted in disability 
apart from the developmental defect, or are otherwise related 
to his service.  As such, the claim of service connection for 
low back disorder characterized as congenital spinal stenosis 
with an annular bulge at L5-S1 must be denied. 

The Board acknowledges the sincerity of the veteran's written 
statements and testimony during the May 2001 and October 2003 
appeal hearings in support of his claim.  The veteran is 
certainly competent to provide an account of the symptoms 
that he experiences and has experienced.  Hayes v. Brown, 9 
Vet. App. 67, 72 (1996);  Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  However, since he is a lay person, he is not 
competent to offer an opinion requiring medical knowledge or 
expertise.  Therefore, the Board finds that his statements, 
no matter how sincere, cannot be utilized in lieu of 
competent medical evidence to prove the existence of an 
actual diagnosis, and/or to establish a medical nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1995). 

Inasmuch as the preponderance of the evidence is against the 
appellant's claim, the claim of service connection for a low 
back disorder characterized as congenital spinal stenosis 
with an annular bulge at L5-S1 is denied.  The application of 
the reasonable doubt doctrine is, therefore, not warranted in 
this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for low back disorder, characterized as 
congenital spinal stenosis with an annular bulge at L5-S1, is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



